UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- x
In re:                                                         :   Chapter 11
                                                               :
YONKERS CENTRAL AVENUE SNACK                                   :   Case No.: 15-22824 (RDD)
MART, INC.                                                     :
                                                               :
                                    Debtor.                    x
--------------------------------------------------------------



             ORDER GRANTING APPLICATION FOR ALLOWANCE OF FINAL
                COMPENSATION AND REIMBURSEMENT OF EXPENSES

        Upon consideration of the Application for Allowance of Interim/Final Compensation and

Reimbursement of Expenses (the “Application”) under 11 U.S.C. § 331 for professional services

rendered and expenses incurred by counsel for the debtor and debtor in possession herein from

December 29, 2016 through September 6, 2018; and a hearing having been held before this

Court to consider the Application on December 10, 2018; and due notice having been given

pursuant to Federal Rules of Bankruptcy Procedure 2002(a)(6) and (c)(2); and due consideration

having been given to any responses thereto; and sufficient cause having been shown therefor, it

is hereby

        ORDERED that the Application is granted to the extent set forth in the attached

Schedules A and B.

Dated: White Plains, New York
       December 18, 2018

                                                     /s/ Robert D. Drain
                                                     UNITED STATES BANKRUPTCY JUDGE
Case No.: 15-22824                                                   CURRENT INTERIM FEE PERIOD                                      Schedule A
Case Name: Yonkers Central Avenue Snack Mart. Inc.                                                                   12/29/2018 through 9/6/2018




       (1)                 (2)            (3)            (4)           (5)               (6)              (7)             (8)                  (9)
     Applicant       Date/Document   Interim Fees   Fees Allowed    Fees to be     Fees to be Paid   Total Fees to      Interim        Expenses to be Paid
                       Number of     Requested on                    Paid for       for Prior Fee      be Paid         Expenses         for Current Fee
                      Application     Application                  Current Fee       Period(s) (if                     Requested             Period
                                                                      Period          any) (i.e.,
                                                                                      Holdback
                                                                                      Release)
 Bronson Law                                                                         $1,308.60 
 Offices 
                                                                     $16,428                         $17,736.60 
  
                                                                      (50%         (50%                 (50% 
                     10/24/2018        $32,856        $32,856       holdback)      holdback)          holdback)         $465.48             $465.48 
  
  
                                                                                                                                                 
  
  
                                                                                                                                                 
  
  
                                                                                                                                                 




       Revised September 2011                        DATE ON WHICH ORDER WAS SIGNED: 12/18/2018                       INITIALS: RDD USBJ
Case No.: 15-22824                                             FINAL FEE APPLICATION TOTALS                             Schedule B
Case Name: Yonkers Central Avenue Snack Mart, Inc.                  6/11/2015-9/6/2018


              (1)                       (2)                        (3)                          (4)                       (5)
            Applicant          Total Fees Requested          Total Fees Paid         Total Expenses Requested     Total Expenses Paid




 Bronson Law Offices PC 
                                  $166,116.95                $130,643.75                    $2,494.85                 $2,029.37 
                                                                                                                             
  
  
                                                                                                                             
  
  
                                                                                                                             
  
  
                                                                                                                             




     Revised September 2011                    DATE ON WHICH ORDER WAS SIGNED: 12/18/2018                       INITIALS: RDD USBJ
